DETAILED ACTION
In application filed on 08/07/2019, Claims 1 and 4-8 are pending. Claims 1 and 4-8 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2019, 01/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Onuma (US20160334367A1), in view of Bayloff et al. (US20070244368A1)
Regarding Claim 1, Onuma teaches an analysis chip device (Abstract) for used in sample analysis (Abstract), the analysis chip device comprising:
a first unit (Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract, referred to as first unit) including a sample introduction section (Para 0010, 0043, 0045, referred to as ‘sample collecting portion, Fig. 2, ref. 41) configured to introduce a sample. This limitation is interpreted as a method of intended use given patentable weight to the Please see MPEP 2114(II) for further details; 
an analysis section (Para 0043, Fig. 2, ref. 43, referred to as analysis portion) configured to analyze the sample. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting an analysis portion for analyzing a sample (Para 0043, 0091, Claim 1). Please see MPEP 2114(II) for further details; and a protrusion (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’) shaped into a frustrum extending upwardly from a top surface (Figs. 2-6, ‘as structurally arranged’) of the first unit (Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract), the protrusion (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’) having a surface (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’) formed with a hole and a channel inside the protrusion (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’ connecting (Para 0043, Fig. 2, ref. 43) the hole (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’)  to the analysis section (Para 0043, Fig. 2, ref. 43); and


    PNG
    media_image1.png
    781
    924
    media_image1.png
    Greyscale

Onuma, Annotated Fig. 3


    PNG
    media_image2.png
    663
    795
    media_image2.png
    Greyscale

Onuma, Annotated Fig. 6
a second unit (Abstract, Para 0054; Figs. 1-6) disposed at an upper side (Figs. 1-6, ‘as structurally arranged’) of the first unit (Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract) and including a first bottom surface (Annotated Fig. 3, ‘as structurally arranged’) with an opening (Annotated Fig. 3, ‘as structurally arranged’) and a storage reservoir (Annotated Fig. 3, ‘as structurally arranged’; Para 0054, embodiment of the ‘diluent reservoir’) having a second bottom surface (Annotated Fig. 3, ref. 72 ‘as structurally arranged’) formed with a film sealing (Para 0089 ref. 72, ‘sealing member’; (Annotated Fig. 3, ref. 72 ‘as structurally arranged’) the opening of the first bottom surface (Annotated Fig. 3, ‘as structurally arranged’), the storage reservoir (Annotated Please see MPEP 2114(II) for further details; wherein a shape of a cross-section of the frustrum along a horizontal direction and a shape of the opening (Annotated Fig. 3, ‘as structurally arranged’) are similar, wherein:
the first unit (Para 0010-0011, 0043, Fig. 2, ref. 11, Abstract) and the second unit (Abstract, Para 0054; Figs. 1-6)  are integrable by the protrusion being inserted into the storage reservoir (Annotated Fig. 3, ‘as structurally arranged’; Para 0054, embodiment of the ‘diluent reservoir’) through the film, thereby the protrusion puncturing the film , the protrusion and an inner face of the opening fitting together with each other, and the first unit and the second unit forming a channel for the specific liquid (Para 0089, 0096)  to flow from the storage reservoir (Annotated Fig. 3, ‘as structurally arranged’; Para 0054, embodiment of the ‘diluent reservoir’) to the analysis section (Para 0043, Fig. 2, ref. 43) through the hole (Para 0038, Fig.6; Para 0070). The limitation “the first unit and the second unit are integrable…” is interpreted as a method of intended use given patentable weight to the extent of effecting the first and second unit to be structurally arranged in a coupled state and for the through-hole in the connecting portion 31 forming a fluid passage 21 for the flow of the diluent Ld from the diluent reservoir 71 into the sample collecting portion 41 (Para 0038, Fig.6; Para 0070). Please see MPEP 2114(II) for further details;

a cross-section of at least a part of the frustrum, along the horizontal direction is larger than the opening (Annotated Fig. 3, ‘as structurally arranged’)
Onuma does not teach “a frustrum”; shape of a cross-section of the frustrum along a horizontal direction and…are similar” and “a cross-section of at least a part of the frustrum, along the horizontal direction is larger than the opening
Bayloff , an analogous art directed to a diagnostic text apparatus having caps capable of forming form a snug interference fit with an expanded region 6 of the swab shaft, where the expanded region 6 has a frusto-conical cross-section that is complementary to the internal cross-section of the openings of the caps 3, 4, teaches  “a frustrum” (Para 0102, Fig. 1, ref. 8, ‘as structurally arranged’; Para 0101, Fig. 1, ref. 6, ‘expanded region 6 has a frusto-conical cross-section’); shape of a cross-section of the frustrum (Para 0102, Fig. 1, ref. 8 ‘as structurally arranged’; Para 0101, Fig. 1, ref. 6, ‘expanded region 6 has a frusto-conical cross-section’); along a horizontal direction (Fig. 1, ref. 8 ‘as structurally arranged’; Para 0101, Fig. 1, ref. 6, ‘expanded region 6 has a frusto-conical cross-section’) and…are similar (Fig. 1, ref. 7 ‘as structurally arranged’; Para 0101, Fig. 1, ref. 3, 4, ‘openings of the caps 3, 4’)” and “a cross-section of at least a part of the frustrum (Para 0102, Fig. 1, ref. 8 ‘as structurally arranged’; Para 0101, Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Onuma to incorporate “a frustrum”; shape of a cross-section of the frustrum along a horizontal direction and…are similar” and “a cross-section of at least a part of the frustrum, along the horizontal direction is larger...”as taught by Bayloff, motivated by the need for the expanded region 6 has a frusto-conical cross-section that is complementary to the internal cross-section of the openings of the caps 3, 4 where the  caps 3, 4 each can form a snug interference fit with an expanded region 6 of the swab shaft and the top of the hollow shaft 1 having an opening 7 that can form a liquid-tight interference fit with the nozzle 8 of syringe 5 (Bayloff, Para 0101-0102, Fig. 1). Doing so allows for the liquid transferred in a tight fitted coupling to prevent leakage sample or reagent loss. 
Also, regarding the selection of material for the fabrication of the protrusion and the opening,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the preferred combination of any of glass, fused silica or plastic disclosed by since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Please see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960 and MPEP 2144.07 for further details.



Regarding Claim 5,  Onuma in view of Bayloff teaches an analysis chip device of claim 1, wherein the opening (Annotated Fig. 3, 6, ‘as structurally arranged’) is formed from a material (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’; Para 0042, 0053; ‘glass, fused silica or plastic’; Para 0053) of higher and elasticity than a material (Para 0047, 0053, Plastic inherently has higher pliability and elasticity than glass or fused silica) of the protrusion (Annotated Fig. 3, 6 ‘as structurally arranged’).
Regarding Claim 7, Onuma in view of Bayloff teaches an analysis chip device of claim 1, wherein a material of the protrusion (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’; Para 0042, 0053; ‘glass, fused silica or plastic’; Para 0053) is different from that of the first unit (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’; Para 0042, 0053; ‘glass, fused silica or plastic’; Para 0053).
Regarding Claim 8, Onuma in view of Bayloff teaches an analysis chip device of claim 1, wherein a material of the protrusion (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’; Para 0042, 0053; ‘glass, fused silica or plastic’; Para 0053) is different from that of the second unit (Annotated Figs. 3, Fig.6, ref. 31, ‘as structurally arranged’; Para 0042, 0053; ‘glass, fused silica or plastic’; Para 0053).

6 is rejected under 35 U.S.C. 103 as being unpatentable over by Onuma (US20160334367A1), in view of Bayloff et al. (US 20070244368A1), in further view of Onuma (US20150233865A1, referred to as Onuma2)
Regarding Claim 6, the combination of Onuma and Bayloff  teaches an analysis chip device of claim 1, wherein one of the protrusion (Annotated Fig. 3, 6, ‘as structurally arranged’, ref. 31) or opening (this is interpreted a optional) is formed from a polypropylene resin, and the other of the protrusion (Annotated Fig. 3, 6, ‘as structurally arranged’, ref. 32) or the opening (this is interpreted as optional) is formed from a polymethylmethacrylate resin.
The combination of Onuma and Bayloff does not teach “polypropylene resin; polymethylmethacrylate resin”
Onuma2 teaches “polypropylene resin (Para 0031); polymethylmethacrylate resin (Para 0031)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the combination of Onuma and Bayloff  to incorporate “polypropylene resin; polymethylmethacrylate resin” as taught by Onuma2, motivated by the manufacture the embodiments of the microfluidic chips acrylic resins such as polymethylmethacrylate (PMMA), polymethyl methacrylate, polycarbonate, polyvinylidene chloride, cyclic polyolefin, polyether ether ketone, polystyrene, polytetrafluoroethylene (PTFE), cycloolefin, polypropylene, and polyethylene for optical transparency (Onuma2, Para 0031). Doing so allows for advantages of using polypropylene to be used and for polymethylmethacrylate to be used for excellent its optical transparency.

Response to Arguments
Applicant’s arguments, see Page 4, filed on 11/08/2021, with respect to 35 U.S.C. §103 of claims 1, 4 and 5 are fully considered but they are not persuasive.   
Applicant argues: 
[Onuma, therefore, does not disclose or otherwise suggest that the protrusion is formed from a material of higher elasticity than a material of the opening or the opening is formed from a material of higher elasticity than a material of the protrusion, as recited in claim 1. Bayloff fails to cure this deficiency. For example, Bayloff fails to disclose the material from which the expanded region 6 is formed, nor does it disclose or otherwise suggest the elasticities of the materials forming the cap 3 or the expanded region 6].
Applicant’s arguments with respect to independent claim 1 has been considered and Examiner respectfully disagrees. 
Examiner submits that the Onuma teaches first unit (Annotated Fig. 3, ref. 11), having the protrusion may be made of glass, fused silica or plastic (Para 0042) while second unit (Annotated Fig. 3, ref. 12), having the protrusion may also be made of glass, fused silica or plastic (Para 0053) as disclosed in the Claim 1 rejections (Supra). This suggests that the preferred combination of any of glass, fused silica or plastic may be used to fabricate the protrusion and the opening of the analysis chip device.
Also, regarding the selection of material for the fabrication of the protrusion and the opening,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the preferred combination of any of glass, fused silica or plastic disclosed by since it has been held to be within the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960 and MPEP 2144.07 for further details.
Lastly, Bayloff cures the deficiencies of Onuma by providing the protrusion of Onuma with the desired frusto-conical (frustum) cross-section that is complementary to the internal cross-section of the opening to be fitted. similar (Fig. 1, ref. 7 ‘as structurally arranged’. 
To facilitate compact prosecution, Examiner respectfully suggests that Applicant includes structural limitations that will distinguish Applicants inventions from that of the combination of Onuma and Bayloff. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797